             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:17-cv-00256-MR


SHIRLEY TETER,                   )
                                 )
                   Plaintiff,    )
                                 )
              vs.                )              ORDER
                                 )
PROJECT VERITAS ACTION FUND, )
PROJECT VERITAS, and JAMES E. )
O’KEEFE, III,                    )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER comes before the Court upon the Defendants’ Motion

to Seal Exhibit 11 to Reply in Support of Motion to Exclude [Doc. 59]. The

Plaintiff consents to the Defendants’ motion. [Doc. 60].

      The Defendants move for leave to file under seal Exhibit 11 to their

reply in support of their Motion to Strike or Exclude.       [Doc. 59].   The

referenced exhibit is comprised of records of the Plaintiff’s neuro feedback

therapy, portions of which the Plaintiff previously moved to file under seal.

      The press and the public have, under both the First Amendment and

the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Doe v. Public Citizen, 749

F.3d 246, 265 (4th Cir. 2014). “The common-law presumptive right of access
extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the

public interests in access.’” Id. at 265-66 (quoting in part Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)).           The First

Amendment right of access “may be restricted only if closure is ‘necessitated

by a compelling government interest’ and the denial of access is ‘narrowly

tailored to serve that interest.’” Id. at 266 (quoting in part In re Wash. Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)).

      When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) provide specific

reasons and factual findings supporting its decision to seal the documents

and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218 F.3d 288,

302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Defendants’ motion. The Defendants

filed their motion on February 26, 2019, and it has been accessible to the

public through the Court’s electronic case filing system since that time.

Further, the parties have demonstrated that this exhibit references the
                                      2
Plaintiff’s protected health information, and that the public’s right of access

to such information is substantially outweighed by the compelling interest in

protecting the details of such information from public disclosure.

      Having considered less drastic alternatives to sealing the documents,

the Court concludes that sealing of these exhibits is narrowly tailored to

serve the interest of protecting the confidential and sensitive nature of these

materials.

      IT IS, THEREFORE, ORDERED that the Defendants’ Motion to Seal

Exhibit 11 to Reply in Support of Motion to Exclude [Doc. 59] is GRANTED,

and Exhibit 11 to the Defendants’ Reply in support of their Motion to Strike

or Exclude shall be filed under seal until further Order of this Court.

      IT IS SO ORDERED.

                             Signed: March 4, 2019




                                          3
